Exhibit 99.1 For Immediate Release Media General, Inc. Announces Fourth Quarter and Full Year 2014 Results RICHMOND, VA, February 26, 2015 – Media General, Inc. (“Media General” or the “Company”; NYSE: MEG), one of the nation’s largest cross-screen multimedia companies, today reported results for its fourth quarter and full year ended December 31, 2014. “2014 was an outstanding year,” said President and Chief Executive Officer Vincent L. Sadusky. “Media General completed its $2.6 billion merger with LIN Media and transformed into one of the largest and best-positioned broadcasters with an industry-leading digital business. It is remarkable to think that in just over a year, the company has grown from 18 television stations in 17 markets to 71 television stations in 48 markets. Media General did an excellent job integrating the Young Broadcasting television stations and over-achieving on its synergies.” Sadusky added: “On a comparative basis, we increased net revenues by 17% in 2014, versus the prior year. Our strong results were primarily driven by political advertising revenues, higher pay-TV subscriber fees and continued growth in digital revenues. Looking ahead, TV is pacing up approximately 2%, excluding political revenues and incremental Olympic revenues. We are excited about the new Media General’s growth prospects, and we are focused on our successful integration, achieving our synergy goals and leveraging our great scale and footprint to advance our strategic content and digital initiatives.” Explanation of GAAP Results The Company completed its merger with LIN Media on December 19, 2014. As a result, its fourth quarter and full year 2014 GAAP financial results reflect the operating results of the television stations owned or operated by LIN Media, and its digital operations only for the period from December 19, 2014 through December 31, 2014. They do not include LIN Media’s results from any period prior to December 19, 2014, nor do they reflect the operating results of any acquired stations for the period prior to their acquisition, but do include the results of divested stations prior to their divestiture. Additionally, on November 12, 2013, Media General and New Young Broadcasting Holding Co., Inc. (“Young”) combined in an all-stock merger transaction. That merger was accounted for as a reverse acquisition. As a result, for financial reporting purposes, Young was treated as the accounting acquirer and, consequently, for the periods prior to November 12, 2013, Media General’s GAAP financial results reflect only the operating results of Young. For informational purposes, the Company has provided Supplemental Combined Company Financial Information on the Investor Relations page of its website, intended to show the historical financial results of Young, LIN Media and Media General on a combined basis. These combined financial results do not reflect anticipated operating synergies, or the results of the Tampa and Colorado Springs stations, which were acquired in connection with its merger with LIN Media, for the periods prior to their acquisition, but do include the results of stations that were divested in connection with the merger for the periods prior to their divestiture. The Supplemental Combined Company Financial Information does not purport to be indicative of the financial results that would have been achieved had the LIN Media and Young combination transactions occurred as of the beginning of the periods presented, nor is it indicative of the results that may occur in the future. Combined financial results for the fourth-quarter and full year 2014 follow the summary of the Company’s financial results based on GAAP information. Summary of Results for the Fourth Quarter 2014 based on GAAP Financial Information • Net revenues increased 97% to $217 million, compared to $110 million in the prior year. • Operating income was $39 million, compared to $10 million in the prior year. • Broadcast Cash Flow (BCF) increased 131% to $96 million, compared to BCF of $42 million in the prior year; BCF margin was 45%, compared to 38% in the prior year. • Adjusted EBITDA increased 158% to $86 million, compared to Adjusted EBITDA of $33 million in the prior year. • The Company recognized pretax gains of $43 million upon the sale of WJAR-TV and WVTM-TV and recognized a gain of approximately $10 million from the sale of KRON-TV’s former studio building. • Net earnings per diluted share was $0.29, compared to net loss per diluted share of $0.07 in the prior year. Summary of Results for the Full Year 2014 based on GAAP Financial Information • Net revenues increased 150% to $675 million, compared to $270 million in 2013. • Operating income was $115 million, compared to $34 million in 2013. • BCF increased 183% to $260 million, compared to BCF of $92 million in 2013; BCF margin was 38%, compared to 34% in 2013. • Adjusted EBITDA increased 197% to $228 million, compared to Adjusted EBITDA of $77 million in 2013. • Net earnings per diluted share was $0.58 in 2014, compared to net earnings per diluted share of $0.10 a year ago. • Total debt outstanding as of December 31, 2014, net of cash, was $2.37 billion, compared to $845 million as of December 31, 2013. Unrestricted cash and cash equivalent balances as of December 31, 2014 were $44 million, compared to $72 million as of December 31, 2013. Additionally, there is $120 million in restricted cash from the sale of WJAR-TV placed with a qualified intermediary for use in a possible acquisition transaction. If a transaction is not consummated by June, this money will be returned to the Company. Supplemental Combined Company Financial Information for Fourth Quarter and Full Year of 2014 • Net revenues increased 22% to $412 million in the fourth quarter, compared to the prior year. For the full year, net revenues increased 17% to $1.4 billon, compared to 2013. • Local revenues, which include net local advertising revenues, retransmission consent fees and television station website revenues, increased 5% to $237 million in the fourth quarter, compared to the prior year. For the full year, local revenues increased 9% to $899 million, compared to 2013. • Net national revenues decreased 6% to $64 million in the fourth quarter, compared to the prior year. For the full year, net national revenues decreased 8% to $233 million, compared to 2013. • Net digital revenues increased 34% to $35 million in the fourth quarter, compared to the prior year. For the full year, net digital revenues increased 65% to $125 million, compared to 2013. • Net political revenues were $65 million in the fourth quarter and $116 million for the full year. • BCF increased 51% to $180 million in the fourth quarter, compared to the prior year. For the full year, BCF increased 31% to $513 million, compared to 2013. BCF margin was 44% in the fourth quarter, compared to 36% in the prior year. For the full year, BCF margin was 36%, compared to 32% in 2013. • Adjusted EBITDA increased 64% to $165 million in the fourth quarter, compared to the prior year. For the full year, Adjusted EBITDA increased 35% to $459 million, compared to 2013. Operational Highlights • The Company reached 236 new retransmission consent agreements with multichannel video programming distributors in 2014, representing 11% of total subscribers. In 2015, retransmission consent agreements with multichannel video programming distributors representing approximately 28% of the Company’s subscribers are up for renewal. • The Company entered into long-term network affiliation agreements with CBS Corp. and the CW Network. • The Company launched its 13th local lifestyle show in Austin, TX, and a new locally produced reality show in Dayton, OH. In addition, the Company’s television stations grew local news share byan average of 5%, compared to the same ratings period in the prior year. ’’’ 1 • The Company reached over 100 million U.S. Unique Visitors or more than 50% of the total U.S. Internet Audience. 2 The Company’s Video Network ranked in the top 15 of comScore’s Video Metrix report. 3 • In February 2014, the Company acquired Federated Media, an industry-leading digital content and conversational marketing organization in order to advance its strategy to provide unique cross-screen content, integrated marketing opportunities, and further expand its national, regional and local sales channels. • In September 2014, the Company acquired BiteSizeTV’s entertainment programming and first-of-its-kind digital studio, located in Hollywood, CA. The Company is executing on its plans to distribute BiteSizeTV’s original content on all screens. Key Balance Sheet and Cash Flow Items The Company's outstanding revolving credit facility balance of $150 million was undrawn as of December 31, 2014. Consolidated net leverage, as defined in the credit agreement governing the senior secured credit facility, was 5.46x as of December 31, 2014. Other components of cash flow in the fourth quarter of 2014 included cash capital expenditures of $18 million. Business Outlook On a same station basis, the Company expects that net revenues for the first quarter of 2015 will increase in the range of 1% to 3% (or $2 million to $8 million), as compared to net revenues of $293 million in the first quarter of 2014, primarily as a result of higher pay-TV subscriber fees and digital revenues. The Company expects that its direct operating and selling, general and administrative expenses, which include variable sales-related expenses, will increase in the range of 9% to 10% (or $17 million to $19 million) in the first quarter of 2015, as compared to reported expenses of $197 million in the first quarter of 2014. 1 Average of Media General’s and LIN Media’s November 2014 Nielsen ratings for Morning, Evening and Late News with Adults 25-54. All Nielsen data included in this release represents Nielsen’s estimates, and Nielsen has neither reviewed nor approved the data included in this release. 2 comScore December 2014 Media Metrix Key Measures; including Media General properties, LIN Media [P], Federated Media Publishing [P], LIN Digital Media [N], Dedicated Media [N] and Federated Media [N]. 3 comScore November 2014 Video Metrix Key Measures Report. The Company’s current outlook for revenues, expenses and cash flow items for the first quarter of 2015, excluding special items, are anticipated to be in the following ranges: $ millions First Quarter of 2015 Net broadcast revenues $262 to $266 Net digital revenues $33 to $35 Total net revenues $295 to $301 Direct operating and selling, general and administrative expenses $214 to $216 Station non-cash share-based compensation expense Amortization of program rights $11 to $12 Cash payments for programming $12 to $13 Corporate expense $14 to $15 Corporate non-cash share-based compensation expense Depreciation and amortization of intangibles $37 to $40 Cash capital expenditures $5 to $7 Cash interest expense Principal amortization of term loans and finance lease obligations $3 Cash taxes The Company advises that all of the information and factors set forth above are subject to risks, uncertainties and assumptions (see “Forward-Looking Statements” below), which could individually or collectively cause actual results to differ materially from those projected above. Conference Call The Company will hold a conference call to discuss its fourth quarter and full year 2014 results today, February 26, 2015, at 8:30 AM Eastern Time. To participate in the call, please dial 1-888-576-4398 for U.S. callers and 1-719-325-2177 for international callers. The call-in pass code is 1102517 . Callers who intend to participate in the call should dial-in 10 minutes before the start of the call to ensure access. The conference call will also be webcast simultaneously from the Company’s website, www.mediageneral.com , and can be accessed there through a link on the home page. For those unavailable to participate in the live teleconference, a replay will be accessible via the Investor Relations section of www.mediageneral.com or by dialing 1-888-203-1112 and entering the same pass code as above. The telephone replay will be available through March 12, 2015. Access to Non-GAAP Financial Measures and Other Supplemental Financial Data The Company reports and discusses its operating results using financial measures consistent with generally accepted accounting principles (“GAAP”). Non-GAAP financial measures such as Broadcast Cash Flow (“BCF”), Earnings Before Interest, Taxes, Depreciation and Amortization, as adjusted (“Adjusted EBITDA”), Free Cash Flow (“FCF”) and the financial measures reflected in the Combined Company Financial Information should not be viewed as alternatives or substitutes for GAAP reporting. However, BCF, Adjusted EBITDA and FCF are common supplemental measures of performance used by investors, lenders, rating agencies and financial analysts. Moreover, the historical Combined Company Financial Information reflects financial results for historical periods for the businesses of Media General Lin Media and Young, which are currently owned by the Company, that investors, lenders, rating agencies and financial analysts may wish to compare the current financial results of the Company. As a result, these non-GAAP measures can provide certain additional insight about the Company and its stations; the Company’s ability to fund acquisitions, investments and working capital needs; the Company’s ability to service its debt; the Company’s performance versus other peer companies in its industry; and other operating performance trends for its businesses. The Company makes available on its website reconciliations of BCF, Adjusted EBITDA and FCF to its operating income, a GAAP reporting measure and reconciliation of financial measures reflected in the combined financial information to comparable GAAP financial measures. In addition, the Company provides additional information on its website, at the same location, regarding historical revenue by source, pro forma income statement information and certain other components of cash flow. Interested parties should go to the Investor Relations section of www.mediageneral.com . Forward-Looking Statements The information discussed in this press release, particularly in the section with the heading “Business Outlook,” includes forward-looking statements about the Company’s future operating results within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The Company based these forward-looking statements on its current assumptions, knowledge, estimates and projections about factors that could affect its future operations. Although the Company believes that its assumptions made in connection with the forward-looking statements are reasonable, no assurances can be given that those assumptions and expectations will prove to be correct. Statements in this press release that are forward-looking include, but are not limited to, changes in direct operating, selling, general and administrative expenses; changes in net broadcast, digital, barter and other revenues; changes in direct operating, selling, general and administrative, station and corporate non-cash share-based compensation, amortization of program rights and corporate and other expenses; and cash payments for programming; depreciation and amortization of intangibles; cash capital expenditures; cash interest expense and principal amortization; and cash tax payments and effective tax rates. These forward-looking statements are subject to various risks, uncertainties and assumptions which may cause these expectations and assumptions not to occur or to differ materially from those outcomes projected in the forward-looking statements. Such risks and uncertainties include, but are not limited to: the impact of the business combinations with LIN Media and Young and the ability to integrate such entities; volatility of advertising revenue; restrictions on the Company’s operations as a result of its indebtedness; the ability to renew retransmission consent agreements; changes in government regulations and the ability to obtain necessary consents; changes in or terminations of network affiliation agreements; competition; changes in audience share or ratings; and the potential influence of certain shareholders, including Standard General L.P. and its affiliates; and other risks discussed in the Company’s Annual Report on Form 10-K and other filings made with the SEC (which are available on the Investor Relations section of www.mediageneral.com , or at www.sec.gov ), which are incorporated in this release by reference. The forward-looking statements included in this release are made only as of the date of this release and the Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, unless otherwise required to by applicable law. About Media General Media General isone of the nation's largestcross-screen, multimedia companies that operates or services71 television stations in 48 markets along with the industry's leadingdigital media business.We offer consumers and advertisers premium quality entertainment and information, content and distribution on every screen.Our robust portfolio of broadcast, digital and mobile products informs and engages23% of U.S. TV households and>50% of the U.S. Internet audience. Media General has the industry's largest and most diversedigital media business with a growingportfoliothat includesLIN Digital, LIN Mobile, Federated Media, HYFN, Dedicated Media and BiteSizeTV. Withunmatched local-to-national reach and integrated marketing solutions,Media General is a one-stop-shop foragencies and brands that want to effectively and efficiently reach their target audiences across all screens. Media General trades on the NYSE under the symbol “MEG”. For more information, visit www.mediageneral.com . Media General Contact Courtney Guertin Director of Marketing and Communications 401-457-9501 cguertin@mediageneral.com Media General, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended (1) Year Ended (1) Dec. 31, Dec. 31, Dec. 31, Dec. 31, (Unaudited, in thousands except per share amounts) Net operating revenue $ 216,710 $ 109,988 $ 674,963 $ 269,912 Operating costs: Operating expenses, excluding depreciation expense 65,802 35,815 221,914 95,214 Selling, general and administrative expenses 47,782 28,259 171,484 71,243 Amortization of program license rights 6,553 3,929 21,630 11,362 Corporate and other expenses 13,229 14,285 33,007 19,016 Depreciation and amortization 18,279 12,156 66,557 25,772 (Gain) loss related to property and equipment, net ) 431 ) 399 Merger-related and restructuring expenses 36,265 5,456 54,202 13,079 Total operating costs 178,078 100,331 559,859 236,085 Operating income 38,632 9,657 115,104 33,827 Other expense: Interest expense ) Debt modification and extinguishment costs ) Gain on sale of stations 42,957 42,957 Other, net 110 127 129 48 Total other expense 23,465 ) ) ) Income (loss) before income taxes 62,097 ) 108,973 16,679 Income tax expense ) Net income (loss) 30,340 ) 56,520 4,354 Net income (loss) attributable to noncontrolling interests (included above) 2,400 ) 3,014 ) Net income (loss) attributable to Media General (2) $ 27,940 $ ) $ 53,506 $ 6,140 Earnings (loss) per common share (basic and diluted): Net earnings (loss) per common share (basic) $ 0.29 $ ) $ 0.59 $ 0.11 Net earnings (loss) per common share (assuming dilution) $ 0.29 $ ) $ 0.58 $ 0.10 Weighted-average common shares outstanding: Basic (3) 94,266 69,757 89,912 53,337 Diluted (3) 95,227 69,757 91,017 64,101 (1) On December 19, 2014, Media General, Inc. acquired LIN Media LLC in a stock and cash transaction with Media General as the acquirer. On November 12, 2013, Media General, Inc. and New Young Broadcasting Holding Co., Inc. (the Former Young Company) were combined in an all-stock merger transaction. The merger was accounted for as a reverse acquisition. For financial reporting purposes only, the Former Young Company is the acquirer and the continuing reporting entity, but has been renamed Media General, Inc. Consequently, the consolidated financial statements of Media General, Inc., the legal acquirer and the continuing public corporation in the transaction, include the operating results for only the Former Young Company for the period January 1, 2013 through November 11, 2013. (2) The Company has certain stations that it operates through joint sales and shared service agreements and certain digital companies that it does not fully own. In accordance with generally accepted accounting principles, the Company has presented the caption "Net income (loss) attributable to Media General" which excludes the Net income (loss) attributable to noncontrolling interests in these entities which it consoldiates. (3) For 2013 periods prior to the Young merger, weighted-average common shares outstanding include the Former Young Company's common shares and share equivalents multiplied by the exchange ratio: 730.6171 shares of Media General for each share and share equivalent of the Former Young Company. For the 2014 periods, weighted-average common shares include the share and share equivalents of the combined company. Media General, Inc. CONSOLIDATED BALANCE SHEETS December 31, December 31, (Unaudited, in thousands) ASSETS Current assets: Cash and cash equivalents $ 43,920 $ 71,618 Trade accounts receivable, net 265,169 110,283 Restricted cash at qualified intermediary 119,903 - Current deferred tax asset 55,754 7,506 Prepaid expenses and other current assets 39,798 13,889 Total current assets 524,544 203,296 Property and equipment, net 495,379 285,467 Deferred tax asset, long-term - 42,711 Other assets, net 79,000 35,477 Definite lived intangible assets, net 911,860 239,642 Broadcast licenses 1,123,800 573,300 Goodwill 1,608,191 541,475 Total assets $ 4,742,774 $ 1,921,368 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Trade accounts payable $ 36,359 $ 11,783 Accrued salaries and wages 36,634 14,183 Other accrued expenses and other current liabilities 102,692 42,656 Current installments of long-term debt 11,781 11,217 Current installments of obligation under capital leases 815 153 Total current liabilities 188,281 79,992 Long-term debt 2,400,162 905,783 Deferred tax and other long-term tax liabilities 356,401 Obligations under capital leases, excluding current installments 14,869 1,156 Retirement and postretirement plans 211,264 155,309 Other liabilities 38,168 43,891 Total liabilities 3,209,145 1,186,131 Noncontrolling interests 34,481 ) Total stockholders' equity attributable to Media General 1,499,148 736,981 Total liabilities, noncontrolling interests and stockholders' equity $ 4,742,774 $ 1,921,368 (1) In December of 2014, the Company sold WJAR in Providence and the proceeds went directly to a third-party intermediary in order to faciliate a like-kind exchange under Section 1031 of the IRS Code, if suitable replacement proprerty were to be acquired. If such a transaction does not occur prior to the end of the second quarter of 2015, the proceeds will revert to the Company. SUPPLEMENTAL INFORMATION Media General, Inc. Broadcast Cash Flow Three Months Ended Year Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, (Unaudited, in thousands) Net income $ 30,340 $ ) $ 56,520 $ 4,354 Add: Interest expense 16,272 6,544 45,704 12,687 Debt modification and extinguishment costs 3,330 4,509 3,513 4,509 Gain on sale of stations ) ) Corporate and other expenses 13,229 14,285 33,007 19,016 Depreciation and amortization 18,279 12,156 66,557 25,772 Income tax expense 31,757 4,980 52,453 12,325 (Gain) loss related to property and equipment, net ) 431 ) 399 Program license rights, net ) Merger-related and restructuring expenses 36,265 5,456 54,202 13,079 Other, net ) Broadcast cash flow $ 96,485 $ 41,739 $ 259,720 $ 91,847 Net operating revenue $ 216,710 $ 109,988 $ 674,963 $ 269,912 Broadcast cash flow margin 45 % 38 % 38 % 34 % Adjusted EBITDA Three Months Ended Year Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, (Unaudited, in thousands) Net income $ 30,340 $ ) $ 56,520 $ 4,354 Interest expense 16,272 6,544 45,704 12,687 Debt modification and extinguishment costs 3,330 4,509 3,513 4,509 Gain on sale of stations ) ) Depreciation and amortization 18,279 12,156 66,557 25,772 Income tax expense 31,757 4,980 52,453 12,325 (Gain) loss related to property and equipment, net ) 431 ) 399 Non-cash share-based compensation 2,789 5,561 1,057 5,561 Merger-related and restructuring expenses 36,265 5,456 54,202 13,079 Reversal of Gray liabilities ) Adjusted EBITDA $ 86,243 $ 33,388 $ 228,114 $ 76,917 After-tax Cash Flow Net income $ 30,340 $ ) $ 56,520 $ 4,354 Debt modification and extinguishment costs 3,330 4,509 3,513 4,509 Depreciation and amortization 18,279 12,156 66,557 25,772 Non-cash share-based compensation 2,789 5,561 1,057 5,561 Deferred tax expense 24,362 4,827 44,285 11,584 Reversal of Gray liabilities (1) ) After-tax cash flow $ 79,100 $ 20,804 $ 171,932 $ 50,011 Free Cash Flow After-tax cash flow $ 79,100 $ 20,804 $ 171,932 $ 50,011 Capital expenditures 17,994 6,915 36,615 15,166 Free cash flow $ 61,106 $ 13,889 $ 135,317 $ 34,845 (1) The Former Young Company had a management agreement with Gray Television, Inc. (Gray), the term ofwhich expired on December 31, 2012. In addition to certain management fees, as part of the management agreement, if the Former Young Company had been sold prior to December 31, 2012, then Gray would have received a portion of the aggregate sales price above a specified threshold. The Former Young Company was not sold. In August 2013, the Former Young Company made a payment of $7.1 million to Gray in accordance with the terms of the management agreement. This was a final payment and satisfied any remaining obligations the Former Young Company had in relation to that agreement. The Company reversed its remaining accrued liability of $1.8 million as a reduction of corporate and other expenses on the consolidated statements of operations in the third quarter of 2013. SUPPLEMENTAL INFORMATION Media General, Inc. Revenue Categories Three Months Ended Year Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, (Unaudited, in thousands) Local $ 132,252 $ 79,976 $ 456,159 $ 196,822 National 35,349 23,304 117,431 58,074 Political 34,902 1,588 65,382 3,515 Digital 6,349 6,349 Other 7,858 5,120 29,642 11,501 Total net operating revenue $ 216,710 $ 109,988 $ 674,963 $ 269,912 Corporate and other expenses Three Months Ended Year Ended Dec. 31, Dec. 31, Dec. 31, Dec. 31, (Unaudited, in thousands) Corporate (excluding depreciation and amortization) $ 4,999 $ 5,256 $ 22,027 $ 10,281 Non-cash share-based compensation 2,789 5,561 1,057 5,561 Legacy benefit costs (1) 6,670 ) 4,360 ) Incentive compensation ) 3,610 4,396 5,085 Reversal of Gray liabilities (2) ) Other operating expenses ) 102 1,167 102 Corporate and other expenses $ 13,229 $ 14,285 $ 33,007 $ 19,016 (1) Includes impact of the frozen pension and postretirement obligations to former employees including a 2014 $7.7 million curtailment expense from a voluntary buy-out program for terminated vested partiticpants in the retirement plan. Absent that, the Company would have had pension income as expected return on plan assets exceeded interest cost on the main retirementplans. (2) The Former Young Company had a management agreement with Gray Television, Inc. (Gray), the term of which expired on December 31, 2012. In addition to certain management fees, as part of the management agreement, if the Former Young Company had been sold prior to December 31, 2012, then Gray would have received a portion of the aggregate sales price above aspecified threshold. The Former Young Company was not sold. In August 2013, the Former Young Company made a payment of $7.1 million to Gray in accordance with the terms of the management agreement. This was a final payment and satisfied any remaining obligations the Former Young Company had in relation to that agreement. The Company reversed its remaining accrued liability of $1.8 million as a reduction of corporate and other expenses on the consolidated statements of operations in the third quarter of 2013. SUPPLEMENTAL COMBINED COMPANY INFORMATION Media General, Inc. The supplemental financial information presented below was derived from the historical results of operations of Media General, Inc. and LIN Media LLC. The "As Adjusted" column in each section provides certain financial information for the combined company for the three and twelve months ended December 31, 2014. The purpose of the"Adjustments" column in each section is to include legacy LIN Media revenues and expenses for periods prior to December 19, 2014. No other adjustments have been made to the supplemental financial information. The supplemental information provided does not purport to be indicative of what would have happened had the merger actually occurred as of the beginning of the period presented, nor is it indicative of results which may occur in the future. Supplemental Combined Company Broadcast Cash Flow Three Months Ended Dec. 31, 2014 Year Ended Dec. 31, 2014 (Unaudited, in thousands) As Reported Adjustments As Adjusted As Reported Adjustments As Adjusted Local $ 132,252 $ 104,984 $ 237,236 $ 456,159 $ 442,701 $ 898,860 National 35,349 28,785 64,134 117,431 115,571 233,002 Political 34,902 30,357 65,259 65,382 51,058 116,440 Digital 6,349 29,095 35,444 6,349 118,793 125,142 Other 7,858 2,497 10,355 29,642 10,193 39,835 Total net operating revenue 216,710 195,718 412,428 674,963 738,316 1,413,279 Operating costs: Operating expenses, excluding depreciation expense 65,802 67,046 132,848 221,914 287,996 509,910 Selling, general and administrative expenses 47,782 38,434 86,216 171,484 171,524 343,008 Amortization of program license rights 6,553 6,275 12,828 21,630 26,628 48,258 Corporate and other expenses 13,229 60,173 73,402 33,007 81,578 114,585 Depreciation and amortization 18,279 13,117 31,396 66,557 60,847 127,404 Impairment of goodwill and broadcast licenses - 60,867 60,867 (Gain) loss related to property and equipment, net ) 257 ) ) 399 ) Merger-related and restructuring expenses 36,265 21,416 57,681 54,202 30,813 85,015 Total operating costs 178,078 206,718 384,796 559,859 720,652 1,280,511 Operating income $ 38,632 $ ) $ 27,632 $ 115,104 $ 17,664 $ 132,768 Operating income $ 38,632 $ ) $ 27,632 $ 115,104 $ 17,664 $ 132,768 Corporate and other expenses 13,229 60,173 73,402 33,007 81,578 114,585 Depreciation and amortization 18,279 13,117 31,396 66,557 60,847 127,404 Impairment of goodwill and broadcast licenses - 60,867 60,867 (Gain) loss related to property and equipment, net ) 257 ) ) 399 ) Merger-related and restructuring expenses 36,265 21,416 57,681 54,202 30,813 85,015 Program license rights, net ) Other - 78 78 - 1,671 1,671 Broadcast cash flow $ 96,485 $ 84,006 $ 180,491 $ 259,720 $ 253,712 $ 513,432 Broadcast cash flow margin 45 % 44 % 38 % 36 % Supplemental Combined Company Adjusted EBITDA Three Months Ended Dec. 31, 2014 Year Ended Dec. 31, 2014 (Unaudited, in thousands) As Reported Adjustments As Adjusted As Reported Adjustments As Adjusted Broadcast cash flow $ 96,485 $ 84,006 $ 180,491 $ 259,720 $ 253,712 $ 513,432 Less: Cash corporate and other expense 10,440 5,514 15,954 31,950 22,401 54,351 Add: Other, net 110 - 110 129 - 129 Program license rights, net 88 - 88 215 - 215 Adjusted EBITDA $ 86,243 $ 78,492 $ 164,735 $ 228,114 $ 231,311 $ 459,425 Adjusted EBITDA margin 40 % 40 % 34 % 33 % Supplemental Combined Company Corporate and Other Expenses Three Months Ended Dec. 31, 2014 Year Ended Dec. 31, 2014 (Unaudited, in thousands) As Reported Adjustments As Adjusted As Reported Adjustments As Adjusted Corporate and other expenses Corporate (excluding depreciation and amortization) $ 4,999 $ 5,514 $ 10,513 $ 22,027 $ 22,401 $ 44,428 Non-cash stock compensation 2,789 54,659 57,448 1,057 59,177 60,234 Legacy benefit costs 6,670 - 6,670 4,360 - 4,360 Incentive compensation ) - ) 4,396 - 4,396 Other operating expenses ) - ) 1,167 - 1,167 Total corporate and other expenses $ 13,229 $ 60,173 $ 73,402 $ 33,007 $ 81,578 $ 114,585
